DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 includes the claim limitation “further comprising low surface tension additives disposed within the adhesive layer.” Paragraph [0060] of the present application defines “low surface tension additives”, “tackifiers” and “adhesive softeners” as crosslinking agents in the adhesive layer 124 that can increase crosslinking, aiding the transition of the adhesive layer 124 from the first bond strength to the second bond strength.”  The application does not disclose any chemical names or structures of these cross linking agents and one skilled in the art is unable to determine if these crosslinking agents (“low surface tension additives”, “tackifiers” and “adhesive softeners”) are structurally the same or different since they all share the same characteristic described above.  The examiner will interpret the crosslinking agents to be the same for purposes of compact prosecution.   
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, 30, and 33 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tunius (WO 2014/202935 A1).
Regarding claim 1, Tunius discloses a drape for medical applications, the drape (the Title and Abstract disclose surgical incision drapes illustrated in Figs. 14 and 15) comprising: 
a film layer (siliconized release layer 305 of second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 below) having a first side and a second side; 
an adhesive layer (switchable adhesive composition layer 302; page 24, fourth full paragraph; Fig. 16 below) coupled to the first side of the film layer (siliconized release layer 305 of second release liner 303; page 24, last paragraph-page 25 end paragraph; Fig. 16 below), the adhesive layer (switchable adhesive composition layer 302; page 24, fourth full paragraph; Fig. 16 below) having a first bond strength prior to application of the drape, a second bond strength in response to a force applied to the drape, and a third bond strength following exposure of the adhesive layer to electromagnetic radiation in a visible light spectrum (Tunius discloses on page 2, last paragraph, “The present invention has been made in view of the aforementioned problems and is based on the discovery that pressure sensitive adhesive polymer compounds, when admixed with non-adhesive curable molecules, can be caused to change from a viscoelastic state to an elastic state upon exposure to visible light or UV light, and can be caused to adhere preferentially to the skin rather than to any carrier layer on which they are supported by controlling the surface properties of the carrier layer or layers.  This makes them suitable as surgical incision site coverings, post-operative bacterial barriers or coverings for wounds by injury, and also 
a barrier layer (occlusive layer 304 of second release liner 303; page 24, last paragraph - page 25, end of paragraph); Fig. 16 below) releasably coupled to the second side of the film layer (siliconized release layer 305 of second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 below) and configured to block at least a portion of the electromagnetic radiation in the visible light spectrum (Tunius discloses on page 24, last paragraph, “the second release liner 303 comprises an occlusive layer 304 which prevents visible light and/or UV radiation from reaching the underlying switchable adhesive composition layer 302”).

    PNG
    media_image1.png
    235
    594
    media_image1.png
    Greyscale

Regarding claim 20, dependent from claim 1 (as modified above), Tunius discloses wherein the film layer (siliconized release layer 305 of the second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 above) comprises a polyurethane film layer (polyurethane; page 5, last paragraph-page 6, end of paragraph).  
Regarding claim 30, dependent from claim 1 (as modified above), Tunius discloses wherein the barrier layer (occlusive layer 304 of the second release layer 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 above) comprises a material selected from the group consisting of one or more of: 
Regarding 33, dependent from claim 1 (as modified above), Tunius discloses further comprising: 
a release layer (first release liner 301; page 24, fifth full paragraph; Fig. 16 above) releasably coupled to the adhesive layer (switchable adhesive composition layer 302; page 24, fourth full paragraph-page 25, end of paragraph; Fig. 16 above) opposite the film layer (siliconized release layer 305 of second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 above); and 
a support layer (packaging material; page 41, second full paragraph); releasably coupled (the packing material is described as a part plastic film and a part paper packet (page 41, second full paragraph) this packing material is releasably coupled to the outer layer of the drape, occlusive layer 304, by forces such as cohesion and/or frictional force, as examples) to the barrier layer (occlusive layer 304 of second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 above)  opposite the film layer (siliconized release layer  305 of second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tunius (WO 2014/202935 A1), in view of Fung (US 2015/0165087 A1).
Regarding claim 10 (as rejected under 112(b)), dependent from claim 1 (as modified above), Tunius is silent regarding the claim limitation further comprising low surface tension additives (or tackifier) disposed within the adhesive layer.  Paragraph [0060] of the present application states “ In some embodiments, tackifiers, low surface tension additives, adhesive softeners, or other crosslinking agents may be disposed within the adhesive layer 124. Tackifiers may increase the tackiness of the adhesive layer 124 if activated. Low surface tension additives may increase the flowability of the adhesive layer 124 if activated. In some Activation of tackifiers, low surface tension additives, or other crosslinking agents in the adhesive layer 124 can increase crosslinking, aiding the transition of the adhesive layer 124 from the first bond strength to the second bond strength.”  Applicants teach that tackifiers and low tension additives are crosslinking agents that can increase crosslinking and aiding the transition of the adhesive layer 124 from the first bond strength to the second bond strength.” 
Fung teaches adhesive articles for medical applications using tackifiers when making pressure sensitive adhesives to aid in tackiness as described in paragraphs [0070] and [0077]. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a low surface tension additive (such as a tackifier) as part of a pressure sensitive adhesive layer in a drape for medical applications as taught by Fung in paragraphs [0070] and [0077].
  Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tunius (WO 2014/202935 A1), in view of Feldstein (WO 2015/088368 A1), further in view of Dashipour (International Journal of Biological Macromolecules 72 (2015), 606-613).
Regarding claim 21, dependent from claim 20 (as modified above), Tunius discloses methyl cellulose (and the like, which generally covers carboxyl methyl cellulose (CMC)) as a light transmitting material for the release liners (page 6, the last three lines).  Tunius does not specifically disclose the variant of methyl cellulose, carboxymethyl cellulose (CMC), disposed within the film layer (siliconized release layer 305 of second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 above).  

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form a drape having a transparent film layer comprising CMC, as taught by Dashipour (page 611, second full paragraph). 
Regarding claim 22, dependent from claim 21 (as modified above), Tunius discloses wherein the film layer (siliconized release layer 305 of second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 above) is configured to absorb liquid (Page 24, last paragraph, states “The second release liner 303 comprises an occlusive layer 304 which prevents visible light and/or UV radiation from reaching the underlying switchable adhesive composition layer 302. The second release liner 303 also has a siliconized release layer 305, siliconized on the surface that faces the switchable adhesive composition layer 302.” The natural, physical properties of silica, such as a silica gel, is that it absorbs water readily (Please see Wikipedia definition of silica gel).  Consequently, the film layer, siliconized release layer 305 of second release liner 303, containing silica, is configured to absorb liquid.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tunius (WO 2014/202935 A1), in view of Gibbins (WO 2010/060094 A1).
Regarding claim 27, dependent from claim 1, Tunius discloses the claim limitation wherein the barrier layer (occlusive layer 304 that is a component of the second release liner comprises a substantially transparent (Page 14, first full paragraph) polyurethane film (Page 5, last paragraph) but does not disclose the claim limitation of “having a yellow tint”. The barrier layer having a yellow tint of the present invention and the occlusive layer 304 are both configured to block at least a portion of the electromagnetic radiation in the visible light spectrum.  One way applicant creates a substantially transparent barrier layer is by adding a dye, or tint, to the barrier to transmit only light having a wavelength visible as the color of the dye or coloring (paragraph [0068] of the present application).  The transmission of only light having a wavelength visible of the color of the dye or coloring is a natural phenomenon unable to be claimed.
Placing dyes, or tints, in films for shading has been known and performed for many years.  For example, Gibbins teaches antimicrobial laminate constructs for medical applications comprising one or more layers as illustrated in Figs. 1-2.  These film layers may include binders including polyurethane (Page 9, line 32- page 10, line 8) and a yellow tint (Example 10).  Gibbins teaches that antimicrobial laminate constructs comprising one or more layers may optionally comprise other additives such as colorants or tints to one or more layers (page 8, lines 21-31). Gibbins teaches that a tint is added to the antimicrobial laminate construct to distinguish between different release liners (Page 17, line 33 to page 18, line 16).   
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add a tint to a clear film layer of a medical drape so as to distinguish between different release liners of the drape (antimicrobial laminate constructs) as taught by Gibbins (Page 17, lines 33 to page 18, line 16). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781